Case: 17-20691      Document: 00514616884         Page: 1    Date Filed: 08/27/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                   United States Court of Appeals

                                    No. 17-20691
                                                                            Fifth Circuit

                                                                          FILED
                                  Summary Calendar                  August 27, 2018
                                                                     Lyle W. Cayce
RICARDO ENRIQUEZ SANCHEZ,                                                 Clerk


                                                 Plaintiff-Appellant

v.

LORIE DAVIS; SENIOR WARDEN JONES; STAFF OFFICER PITTMAN,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:16-CV-2688


Before KING, SOUTHWICK, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       Proceeding pro se, Ricardo Enriquez Sanchez, Texas prisoner # 1745089,
appeals the dismissal of his 42 U.S.C. § 1983 complaint pursuant to 28 U.S.C.
§ 1915A(b)(1) and Federal Rule of Civil Procedure 12(b)(6) for failure to state
a claim upon which relief may be granted. We review both rulings de novo.
Gonzalez v. Kay, 577 F.3d 600, 603 (5th Cir. 2009); Geiger v. Jowers, 404 F.3d
371, 373 (5th Cir. 2005). “Factual allegations must be enough to raise a right


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-20691     Document: 00514616884      Page: 2    Date Filed: 08/27/2018


                                  No. 17-20691

to relief above the speculative level.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,
555 (2007). A plaintiff may avoid dismissal if he “pleads factual content that
allows the court to draw the reasonable inference that the defendant is liable
for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). It
follows that “where the well-pleaded facts do not permit the court to infer more
than the mere possibility of misconduct, the complaint has alleged -- but it has
not ‘show[n]’ – ‘that the pleader is entitled to relief.’” Id. at 679 (quoting FED.
R. CIV. P. 8(a)(2)).
      Enriquez Sanchez’s complaint arises from an accident that occurred
while he was working in the textile factory at the Huntsville Unit.             He
maintains that Staff Officer James Pittman, the supervisor of the factory, was
deliberately indifferent because he ordered Enriquez Sanchez to work despite
complaints of heel pain, refused to let Enriquez Sanchez visit the infirmary,
advised Enriquez Sanchez that he would be charged with a disciplinary
infraction if he refused to work, and failed to provide Enriquez Sanchez with
proper safety equipment and training. Enriquez Sanchez concedes, however,
that he had visited the infirmary on the morning of the accident and that he
had not been given a medical pass excusing him from work. He therefore is
unable to show that Pittman evinced deliberate indifference to his serious
medical needs. See Farmer v. Brennan, 511 U.S. 825, 837 (1994); Reeves v.
Collins, 27 F.3d 174, 176-77 (5th Cir. 1994). To the extent that Enriquez
Sanchez alleged a claim of an unsafe work environment in the district court,
his conclusory allegations were insufficient to establish that he was entitled to
relief. See Iqbal, 556 U.S. at 679.
      In addition, Enriquez Sanchez seeks to hold Pittman liable for
deficiencies in his medical care after the accident, for limitations on his ability
to visit the law library or to engage in recreation at other units, and for the loss



                                         2
    Case: 17-20691    Document: 00514616884     Page: 3   Date Filed: 08/27/2018


                                 No. 17-20691

of his personal and legal property during his many prison transfers. However,
he has not shown that Pittman was personally responsible for any of these acts,
and he thus may not be held liable under Section 1983. See James v. Texas
Collin Cnty., 535 F.3d 365, 373 (5th Cir. 2008). Similarly, Lorie Davis, the
director of the Correctional Institutions Division of the Texas Department of
Criminal Justice, and Warden Jones may not be held liable for the actions of
their subordinates that led to Enriquez Sanchez’s alleged constitutional
violations. See Cozzo v. Tangipahoa Parish Council-President Gov’t, 279 F.3d
273, 286 (5th Cir. 2002).
      Enriquez Sanchez further maintains that he is entitled to relief under
the Americans with Disabilities Act (ADA), based on his assertions that after
he suffered a broken leg and hand in the textile factory accident, he was
impeded from attending medical appointments. In his reply brief, he argues
that, under the ADA, he should not have been required to work in the textile
factory in light of his ongoing heel pain, asthma, and migraines. As the district
court found, Enriquez Sanchez has failed to establish that he had “a qualifying
disability” or that he had been “denied the benefits of services, programs, or
activities for which the [prison system] is responsible.” Hale v. King, 642 F.3d
492, 499 (5th Cir. 2011); see also Burch v. Coca-Cola Co., 119 F.3d 305, 316
(5th Cir. 1997).
      For the first time on appeal, Enriquez Sanchez contends that he is
suffering from discrimination because he is a Mexican national housed in the
Texas prison system. We decline to consider this new theory of relief. See
Leverette v. Louisville Ladder Co., 183 F.3d 339, 342 (5th Cir. 1999).        In
addition, Enriquez Sanchez’s claims for injunctive relief have been rendered
moot by his transfer out of the Huntsville Unit. See Cooper v. Sheriff, Lubbock
Cnty., Tex., 929 F.2d 1078, 1084 (5th Cir. 1991).



                                       3
    Case: 17-20691   Document: 00514616884    Page: 4   Date Filed: 08/27/2018


                               No. 17-20691

     Enriquez Sanchez has not shown that he is entitled to relief. See, e.g.,
Gonzalez, 577 F.3d at 603; Geiger, 404 F.3d at 373. Accordingly, the judgment
of the district court is AFFIRMED.         Enriquez Sanchez’s motion for
appointment of counsel is DENIED. See Ulmer v. Chancellor, 691 F.2d 209,
212–13 (5th Cir. 1982).




                                     4